DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on June 02nd, 2022 has been acknowledged.  By this amendment, claim 12 has been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 7, and 12 are in independent form.  Applicant’s amendment to the title has been accepted.
Response to Applicant’s Arguments
Applicant’s arguments, see remarks on page 7, line 23 to page 10, line 8, filed June 02nd, 2022, with respect to the rejection(s) of claim(s) 1-2 and 4 under U.S.C. 102(a)(1) as being anticipated by Yu et al. U.S. Patent No. 6,271,563, the rejection(s) of claim(s) 1-4 under U.S.C. 102(a)(1) as being anticipated by Anderson U.S. Pub. 2009/0020806, and the rejection(s) of claim(s) 1, 5, and 7 under U.S.C. 102(a)(1) as being anticipated by Alptekin U.S. Pub. 2015/0108590,  and the rejection(s) of claim 12 under U.S.C. 103 over Flachowsky et al. have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dong et al. (U.S. Pub. 2017/0077097).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (U.S. Pub. 2017/0077097).
In re claim 1, Dong discloses a MOS transistor comprising a conductive gate 154 (see paragraph [0072] and fig. 1); source and drain regions 110 adjacent to the conductive gate 154 (see paragraph [0065] and fig. 1); and first 162 (left side) and second 162 (right side) insulating spacers which are substantially parallelepiped-shaped (three-dimensional rectangular-shaped) (see paragraph [0127] and fig. 1) and positioned on opposite sides of the conductive gate 154 (see paragraph [0127] and fig. 1).

    PNG
    media_image1.png
    551
    735
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Dong discloses wherein the conductive gate 154 partially covers the first and second insulating spacers 162 (see paragraph [0127] and fig. 1), notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), therefore, the conductive gate 154 is partially covers a portion of the vertical sidewalls of the first and second insulating spacers 162, see fig. 1 of Dong).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Pub. 2017/0077097) in view of Anderson et al. (U.S. Pub. 2009/0020806).
In re claim 3, as applied to claim 1 above, Dong is silent to wherein the first insulating spacer has a different width than the second insulating spacer.
However, Anderson discloses a MOS transistor comprising a conductive gate 310 (see paragraph [0062] and fig. 5); source and drain regions 304/305 adjacent to the conductive gate 310 (see paragraph [0061] and fig. 5); and first 322 and second 321 insulating spacers positioned on opposite sides of the conductive gate 310 (see paragraph [0065] and fig. 5), and wherein the first insulating spacer 322 has a different width than the second insulating spacer 321 (see paragraph [0065] and fig. 5).


    PNG
    media_image2.png
    435
    622
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique as taught by Anderson into the integrated circuit of Dong in order to enable wherein the first insulating spacer has a different width than the second insulating spacer in Dong to be formed because in doing so the insulating spacers having varying width control the positioning of the deep source region and deep drain region (see paragraph [0025] of Anderson).  Additionally, the configuration regarding about the shape of the first and second insulating spacers was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 4, as applied to claim 1 above, Dong in combination with Anderson discloses wherein the conductive gate 310 has a height that is greater than a height of the first 322 and second 321 insulating spacers (see paragraph [0065] and fig. 5 of Anderson).
In re claim 5, as applied to claim 1 above, Dong in combination with Anderson discloses wherein the conductive gate 310 is formed on a silicon-on-insulator substrate (see paragraph [0050] and fig. 5 of Anderson).
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alptekin et al. (U.S. Pub. 2015/0108590) in view of Dong et al. (U.S. Pub. 2017/0077097).
In re claim 7, Alptekin discloses an integrated circuit comprising a first MOS transistor (in the first device region R1) that includes a conductive first gate 52A (see paragraph [0050] and fig. 8); first source and drain regions 34A/36A adjacent to the first gate 52A (see paragraph [0050] and fig. 8); and insulating first and second spacers 58A positioned on opposite sides of the first gate 52A (see paragraph [0053] and fig. 8); and a second MOS transistor (located in device region R2 including conductive first gate 52B) (see paragraph [0021] and fig. 8).

    PNG
    media_image3.png
    550
    759
    media_image3.png
    Greyscale

Alptekin is silent to wherein the insulating first and second spacers are substantially parallelepiped-shaped.
However, Dong discloses a MOS transistor comprising a conductive gate 154 (see paragraph [0072] and fig. 1); source and drain regions 110 adjacent to the conductive gate 154 (see paragraph [0065] and fig. 1); and first 162 (left side) and second 162 (right side) insulating spacers which are substantially parallelepiped-shaped (three-dimensional rectangular-shaped) (see paragraph [0127] and fig. 1) and positioned on opposite sides of the conductive gate 154 (see paragraph [0127] and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique as taught by Dong into the integrated circuit of Alptekin in order to enable wherein the insulating first and second spacers are substantially parallelepiped-shaped in Dong to be formed because it is respectfully submitted that the configuration regarding about the shape of the first and second insulating spacers was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 9, as applied to claim 7 above, Alptekin in combination with Dong discloses wherein the first gate 154 partially covers the first and second spacers 162 (see paragraph [0127] and fig. 1 of Dong, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), therefore, the first gate 154 is partially covers a portion of the vertical sidewalls of the first and second spacers 162, see fig. 1 of Dong).
Claims 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alptekin et al. (U.S. Pub. 2015/0108590) in view of Dong et al. (U.S. Pub. 2017/0077097), as applied to claim 7 above, and further in view of Anderson et al. (U.S. Pub. 2009/0020806).
In re claim 8, as applied to claim 7 above, Alptekin discloses wherein the second MOS transistor includes a conductive second gate 52B (see paragraph [0050] and fig. 8); second source and drain regions 34B/36B adjacent to the second gate 52B (see paragraph [0034] and fig. 8); and insulating third spacers 58B positioned on opposite sides of the second gate 52B (see paragraph [0053] and fig. 8).
Alptekin is silent to wherein the insulating third spacers each having a varying width.
However, Anderson discloses in a same field of endeavor, an integrated circuit, including inter-alia, insulating spacers 321, 322 each having varying width (see paragraph [0065] and fig. 5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique as taught by Anderson into the integrated circuit of Alptekin in order to enable the insulating third spacers each having a varying width to be formed because in doing so the insulating spacers having varying width control the positioning of the deep source region and deep drain region (see paragraph [0025]).  Additionally, the configuration regarding about the shape of the insulating third spacers was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 10, as applied to claim 7 above, Alptekin in combination with Dong and Anderson discloses wherein the first spacer 322 has a different width than the second spacer 321 (see paragraph [0065] and fig. 5 of Anderson).
In re claim 11, as applied to claim 7 above, Alptekin in combination with Dong and Anderson discloses wherein the first gate 310 has a height that is greater than a height of the first 322 and second 321 spacers (see paragraph [0065] and fig. 5 of Anderson).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flachowsky et al. (U.S. Pub. 2017/0025442) in view of Dong et al. (U.S. Pub. 2017/0077097).
In re claim 12, Flachowsky discloses a device, comprising: a first transistor on a substrate 101, including a first conductive gate 303 (see paragraph [0037] and fig. 7); and first insulating spacers 315 positioned on opposite sides of the first conductive gate 303, the first insulating spacers 315 having a tapered shape (see paragraph [0040] and fig. 7); and a second transistor on the substrate 101, including a second conductive gate 701 (see paragraph [0064] and fig. 7); and second insulating spacers 316 positioned on opposite sides of the second conductive gate 701 (see paragraph [0040] and fig. 7).


    PNG
    media_image4.png
    643
    754
    media_image4.png
    Greyscale

Flachowsky is silent to wherein the second insulating spacers having a substantially parallelepiped shape.
However, Dong discloses a MOS transistor comprising a conductive gate 154 (see paragraph [0072] and fig. 1); source and drain regions 110 adjacent to the conductive gate 154 (see paragraph [0065] and fig. 1); and first 162 (left side) and second 162 (right side) insulating spacers which are substantially parallelepiped-shaped (three-dimensional rectangular-shaped) (see paragraph [0127] and fig. 1) and positioned on opposite sides of the conductive gate 154 (see paragraph [0127] and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique of Dong into the device of Flachowsky in order to include second insulating spacers having a substantially parallelepiped shape in Flachowsky to be formed since the configuration regarding about the shape of the second insulating spacers was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claims 6 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jain et al.		U.S. Pub. 2018/0226477	Aug. 9, 2018.
Majumdar et al.	U.S. Patent 9,059,267	Jun. 16, 2015.
Hoentschel et al.	U.S. Pub. 2010/0078736	Apr. 1, 2010.
Park et al.		U.S. Pub. 2009/0159990	Jun. 25, 2009.
Lee et al.		U.S. Pub. 2007/0096200	May 3, 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892